      Case 1:19-cv-03185-RDM Document 107-4 Filed 07/10/20 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA


ENZO COSTA, et al.,

                   Plaintiffs,

v.                                           Civil Action No. 19-3185 (RDM)

BARBARA BAZRON, et al.,

                   Defendants.


                                      ORDER

      Upon consideration of Defendants’ Motion to Dismiss Plaintiffs’ Amended

Complaint or, in the Alternative, for Summary Judgment (Motion), plaintiffs’

opposition, and the entire record, it is this ______ day of ______________, 2020,

ORDERED that:

      1) The Motion is GRANTED; and

      2) Plaintiffs’ Amended Complaint is DISMISSED WITH PREJUDICE.


                                 ___________________________________________
                                 THE HONORABLE RANDOLPH D. MOSS
                                 Judge, United States District Court
                                        for the District of Columbia
      Case 1:19-cv-03185-RDM Document 107-4 Filed 07/10/20 Page 2 of 2




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA


ENZO COSTA, et al.,

                   Plaintiffs,

v.                                           Civil Action No. 19-3185 (RDM)

BARBARA BAZRON, et al.,

                   Defendants.


                                      ORDER

      Upon consideration of Defendants’ Motion to Dismiss Plaintiffs’ Amended

Complaint or, in the Alternative, for Summary Judgment (Motion), plaintiffs’

opposition, and the entire record, it is this ______ day of ______________, 2020,

ORDERED that:

      1)    The Motion is GRANTED; and

      2)    SUMMARY JUDGMENT is entered in favor of defendants on all claims

in Plaintiffs’ Amended Complaint.


                                 ___________________________________________
                                 THE HONORABLE RANDOLPH D. MOSS
                                 Judge, United States District Court
                                        for the District of Columbia
